DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 12/09/2020, with respect to the rejections of claims 1-5, 7-12 and 14-21 under 35 U.S.C. 103 as being unpatentable over Leiba et al., (Pub. No.: US 2010/0302101 A1), in view of O’Neill, (Pub. No.: US 2008/0202234 A1), Khosravy et al., (Pub. No.: US 2009/0318168 A1) and further in view of Mills et al; (Pub. No.: US 2010/0062706 A1), and the rejections of claims 6 and 13 under 35 U.S.C. 103 as being unpatentable over Leiba et al., (Pub. No.: US 2010/0302101 A1), O’Neill, (Pub. No.: US 2008/0202234 A1), Khosravy et al., (Pub. No.: US 2009/0318168 A1), Mills et al; (Pub. No.: US 2010/0062706 A1), in view of Harald Josef Radermacher, (Pub. No.: US 2012/0091902 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 10/23/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Leiba et al., (Pub. No.: US 2010/0302101 A1), in view of Das et al., (Pub. No.: US 2015/0192414 A1), and further in view of Mills et al., (Pub. No.: US 2010/0062706 A1).
3. The 112(b) rejections of the claims 1, 12, and 18 are withdrawn.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-5, 7-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al., (Pub. No.: US 2010/0302101 A1), in view of Das et al., (Pub. No.: US 2015/0192414 A1), and further in view of Mills et al., (Pub. No.: US 2010/0062706 A1).
Regarding Claim 1,	 (Currently Amended) Leiba discloses a method comprising: 
initiating, via a beam at a node of a narrow beam communication system (Leiba, Narrow Beam, millimeter wave [0004]-[0005], [0045], Fig. 1, [0047], The system is particularly useful for millimeter wave, higher the frequency the narrower the pencil beam, paragraph [0045] solves the problem of aligning two typically narrow beam antennas), a random search based on search parameters, wherein the beam is defined by a beam width; (Leiba,, Abstract, Beam Width, Figs. 1-3,  In Fig. 2, the antenna 1, antenna 2 are being interpreted as nodes.  The reference teaches a method of alignment of beams.  Fig. 1, [0047]-[0061] illustrates two point to point communication system 10 and 12 that require alignment of their respective point to point antennas.  Fig. 3, [0062]-[0091] illustrates method for antenna alignment, further it describes about coarse and fine searches.  The coarse search itself each antenna sets up its mapping of the minimal search points.  Each antenna starts scanning.  One antenna carries out many fast scans and the other a single slow scan that all points are covered, until a link is established)
detecting, based on the random search, a peer node; (Leiba, Fig. 3, [0088] Coarse Search, Fig. 1, antenna 1 and antenna 2 are being interpreted as nodes)
determining a relative alignment of the node with the peer node, wherein the relative alignment includes at least a relative height between the node and the peer node, comprising: (Leiba, Abstract, The coarse alignment is followed by a fine alignment to maximize the signal which is relative alignment)
Leiba does not disclose about height and following:

acquiring a second barometric pressure reading from a second pressure sensor at the peer node; 
transmitting the second barometric pressure reading of the peer node to the node; and
determining a relative height between the node and the peer node based on a difference between the first barometric pressure reading from the first pressure sensor at the node and the second barometric pressure reading from the second pressure sensor at the peer node; and 
orienting the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.  
However, Das in combination with Leiba disclose about height and following:
acquiring a first barometric pressure reading from a first pressure sensor at the node; (Das, Figs. 5A-5B, [0048]-[0051] Barometer, Altimeter, first pressure sensor data or reading.  At block 502, method includes receiving pressure sensor data.  For example, the method includes receiving first pressure sensor data.  The pressure sensor data be derived from measurements from a pressure sensor, such as barometer, altimeter, or other similar devices known in the industry)
acquiring a second barometric pressure reading from a second pressure sensor at the peer node; (Das, Figs. 5A-5B, [0052]-[0060] first pressure sensor data or reading.  For example, the method receives second pressure sensor data at block 502)
transmitting the second barometric pressure reading of the peer node to the node; and (Das, Figs. 5A-5B, [0052]-[0060] first pressure sensor data or reading.  For example, the method receives second pressure sensor data at block 502, The transmitters are disclosed through paragraph [0074] which perform transmitting functionality.  The paragraph [0083 discloses about transmitting and receiving signals)
determining a relative height between the node and the peer node based on a difference between the first barometric pressure reading from the first pressure sensor at the node and the second barometric pressure reading from the second pressure sensor at the peer node; and (Das, Figs. 5A-5B [0048]-[0060] and 6 [0061]-[0076], Das discloses about first pressure sensor reading/data, second pressure sensor reading/ data, and determining height/altitude through these figures and paragraphs.  The paragraphs [0062]-[0064] at block 604 and 608 includes determining a rate of change in pressure.  The paragraph [0066] discloses that pressure be used to determine the altitude/height.  Height would depend on the pressure change whether it is positive or negative, The paragraph [0043] also discloses about pressure change and difference in elevation/heights)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Leiba prior to the effective filing date of an application of the claimed invention with that of Das so that acquiring a first barometric ; 
transmitting the second barometric pressure reading of the peer node to the node; and
determining a relative height between the node and the peer node based on a difference between the first barometric pressure reading from the first pressure sensor at the node and the second barometric pressure reading from the second pressure sensor at the peer node.  The motivation to combine the teachings of Das would include barometer, first barometric pressure sensor reading, second pressure sensor reading, change or difference in pressure, and determining height/altitude/elevation based on barometric pressure or change in barometric pressure change.  This would utilize pressure sensor data such as barometer readings in various applications in an energy and time-efficient manner.  (Das, Abstract, [0001]-[0013])
Leiba and Das do not explicitly disclose following.
orienting the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.
However, Mills in combination with Leiba and Das disclose following.
orienting the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.  (Mills, [0025]-[0026] The satellite control center sends a control signal to the satellite 102 to adjust the alignment of the antenna)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Leiba and Das prior to the effective filing date of .  (Mills, [0002]-[0010] and [0025])

Regarding Claim 2,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the method of claim 1, wherein the search parameters at least include a step size with respect to the beam width, and a dwell-time corresponding to a time that the beam stays at one of two angular positions. (Leiba, Figs 2 and 3, [0073]-[0091], Emphasis [0074]-[0084], A first stage in designing is to determine the width (typically as an angle, Fig. 2, [0054] clearly illustrates two angular positions)).
 
Regarding Claim 3,	 (Original) The combination of Leiba, Das and Mills disclose the method of claim 1, wherein detecting the peer node includes identification of a position of the peer node to establish communication with the peer node. (Leiba, Fig. 3, [0088] Coarse Search, Fig. 1, antenna 1 and antenna 2 are being interpreted as nodes, [0054]-[0055], [0063], and [0069]-[0070] Position)
 
Regarding Claim 4,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the method of claim 1, wherein the beam is a narrow beam that is (Leiba, Narrow Beam millimeter wave [0004]-[0005], [0045], Fig. 1, [0047], The system is particularly useful for millimeter wave, higher the frequency the narrower the pencil beam.  Paragraph [0045] solves the problem of aligning two typically narrow beam antennas)
 
Regarding Claim 5,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the method of claim 1, wherein the random search includes a Global Positioning System (GPS) receiver, wherein the GPS receiver is configured to provide data that confines a region of the random search to an error band corresponding to a position data of the node and an error band corresponding to a position data of the peer node.  (Leiba, Fig. 1, [0055] GPS, Both antennas are pointed towards each other either manually or using Global Positioning System (GPS), Fig. 3, [0088] Coarse Search)
 
Regarding Claim 7,	 (Original) The combination of Leiba, Das and Mills disclose the method of claim 6, wherein the reduction is by a factor corresponding to a square root of a time needed for determining the relative alignment of the node with the peer node.  (Leiba, [0045] and [0055, The algorithm minimizes the alignment time and enables fully automatic alignment of the antenna.  One of the antenna scam through all of the points slowly, giving enough time at each scan point for the other antenna to scan all of the points so that all combinations of scan points are covered.  The scan is stopped as soon as a communication link is established (i.e. bidirectional signal transmission is possible)
  
Regarding Claim 8,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the method of claim 1, wherein the beam is configured to provide high data rate communications to one or more peer nodes efficiently and to minimize communication interference with other nodes. (Leiba, [0060] Interference Level)
 
Regarding Claim 9,	 (Original) The combination of Leiba, Das and Mills disclose the method of claim 5, wherein the GPS receiver utilizes an access subsystem that allows nodes to communicate directly with each other and relay address and coordinate information of the respective nodes. (Leiba, Fig. 1, [0055] GPS)
 
Regarding Claim 10,	 (Original) The combination of Leiba, Das and Mills disclose the method of claim 9, wherein the address and coordinate information is communicated at a low data rate. (Leiba, Fig. 1, [0055] A person of ordinary skill as understands that the information is communicated at a low speed or data rate)
 
Regarding Claim 11,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the method of claim 1, wherein the relative alignment includes at least one of: a Euclidean distance to the peer node, or an angle to the peer node. (Leiba, Fig. 1, [0047]-[0052] Alignment Controller 16, Fig. 2, [0053], [0060], Fig. 2 clearly illustrates about angle to the peer node/antenna)
Regarding Claim 12,	 (Currently Amended) Leiba discloses an apparatus comprising: 
a memory; and (Leiba, [0037] Memory)
one or more processors configured to: (Leiba, [0037] Data Processor)
initiate, via a beam at a node of a narrow beam communication system (Leiba, Narrow Beam, millimeter wave [0004]-[0005], [0045], Fig. 1, [0047], The system is particularly useful for millimeter wave, higher the frequency the narrower the pencil beam, paragraph [0045] solves the problem of aligning two typically narrow beam antennas), a random search based on search parameters, wherein the beam is defined by a beam width; (Leiba,, Abstract, Beam Width, Figs. 1-3,  In Fig. 2, the antenna 1, antenna 2 are being interpreted as nodes.  The reference teaches a method of alignment of beams.  Fig. 1, [0047]-[0061] illustrates two point to point communication system 10 and 12 that require alignment of their respective point to point antennas.  Fig. 3, [0062]-[0091] illustrates method for antenna alignment, further it describes about coarse and fine searches.  The coarse search itself each antenna sets up its mapping of the minimal search points.  Each antenna starts scanning.  One antenna carries out many fast scans and the other a single slow scan that all points are covered, until a link is established)
detect, based on the random search, a peer node; (Leiba, Fig. 3, [0088] Coarse Search, Fig. 1, antenna 1 and antenna 2 are being interpreted as nodes)
determine a relative alignment of the node with the peer node, wherein the relative alignment includes at least a relative height between the node and the peer node, the one or more processors further configured to: (Leiba, Abstract, The coarse alignment is followed by a fine alignment to maximize the signal which is relative alignment)
Leiba does not disclose about height and following:
acquire a first barometric pressure reading from a first pressure sensor at the node; 
acquire a second barometric pressure reading from a second pressure sensor at the peer node; 
transmit the second barometric pressure reading of the peer node to the node; 
determine the relative height between the node and the peer node based on a difference between the first barometric pressure reading from the first pressure sensor at the node and the second barometric pressure reading from the second pressure sensor at the peer node; and 
orient the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.
However, Das in combination with Leiba disclose following:
acquire a first barometric pressure reading from a first pressure sensor at the node; (Das, Figs. 5A-5B, [0048]-[0051] Barometer, Altimeter, first pressure sensor data or reading.  At block 502, method includes receiving pressure sensor data.  For example, the method includes receiving first pressure sensor data.  The pressure sensor data be derived from measurements from a pressure sensor, such as barometer, altimeter, or other similar devices known in the industry)
 (Das, Figs. 5A-5B, [0052]-[0060] first pressure sensor data or reading.  For example, the method receives second pressure sensor data at block 502)
transmit the second barometric pressure reading of the peer node to the node; (Das, Figs. 5A-5B, [0052]-[0060] first pressure sensor data or reading.  For example, the method receives second pressure sensor data at block 502, The transmitters are disclosed through paragraph [0074] which perform transmitting functionality.  The paragraph [0083 discloses about transmitting and receiving signals)
determine the relative height between the node and the peer node based on a difference between the first barometric pressure reading from the first pressure sensor at the node and the second barometric pressure reading from the second pressure sensor at the peer node; and (Das, Figs. 5A-5B [0048]-[0060] and 6 [0061]-[0076], Das discloses about first pressure sensor reading/data, second pressure sensor reading/ data, and determining height/altitude through these figures and paragraphs.  The paragraphs [0062]-[0064] at block 604 and 608 includes determining a rate of change in pressure.  The paragraph [0066] discloses that pressure be used to determine the altitude/height.  Height would depend on the pressure change whether it is positive or negative, The paragraph [0043] also discloses about pressure change and difference in elevation/heights)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Leiba prior to the effective filing date of an (Das, Abstract, [0001]-[0013])
Leiba and Das do not explicitly disclose following.
orient the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.
However, Mills in combination with Leiba and Das disclose following.
orient the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.  (Mills, [0025]-[0026] The satellite control center sends a control signal to the satellite 102 to adjust the alignment of the antenna)
.  (Mills, [0002]-[0010] and [0025])

Regarding Claim 14,	 (Original) The combination of Leiba, Das and Mills disclose the apparatus of claim 13, wherein the reduction is by a factor corresponding to a square root of a time needed for determining the relative alignment of the node with the peer node.  (Leiba, Fig. 3, [0062]-[0091] illustrates entire alignment process, Fig. 1, [0047]-[0052]  Alignment Controller 16, also [0045] and [0055] Time, a person having ordinary skill in the art as understands that some mathematical operation is taking place)

Regarding Claim 15,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the apparatus of claim 12, wherein the beam is configured to provide high data rate communications to one or more peer nodes efficiently and to minimize communication interference with other nodes. (Leiba, [0060] Interference Level)
 
Regarding Claim 16,	(Previously Presented) The combination of Leiba, Das and Mills disclose the apparatus of claim 12, further comprising: a Global Positioning System (GPS) receiver, wherein the GPS receiver is configured to provide data that confines a region of the random search to an error band corresponding to a position data of the node and an error band corresponding to a position data of the peer node. (Leiba, Fig. 1, [0055] GPS, Fig. 3, [0062]-[0091] illustrates coarse and the fine search process)
  
Regarding Claim 17,	 (Original) The combination of Leiba, Das and Mills disclose the apparatus of claim 16, wherein the GPS receiver utilizes an access subsystem that allows nodes to communicate directly with each other and relay address and coordinate information of the respective nodes. (Leiba, Fig. 1, [0055] GPS)
 
Regarding Claim 18,	 (Currently Amended) Leiba discloses a non-transitory computer-readable storage medium storing instructions configured to cause at least one computer system to perform a method comprising: (Leiba, [0037] Storing instructions)
initiating, via a beam at a node of a narrow beam communication system (Leiba, Narrow Beam, millimeter wave [0004]-[0005], [0045], Fig. 1, [0047], The system is particularly useful for millimeter wave, higher the frequency the narrower the pencil beam, paragraph [0045] solves the problem of aligning two typically narrow beam antennas), a random search based on search parameters, wherein the beam is defined by a beam width; (Leiba,, Abstract, Beam Width, Figs. 1-3,  In Fig. 2, the antenna 1, antenna 2 are being interpreted as nodes.  The reference teaches a method of alignment of beams.  Fig. 1, [0047]-[0061] illustrates two point to point communication system 10 and 12 that require alignment of their respective point to point antennas.  Fig. 3, [0062]-[0091] illustrates method for antenna alignment, further it describes about coarse and fine searches.  The coarse search itself each antenna sets up its mapping of the minimal search points.  Each antenna starts scanning.  One antenna carries out many fast scans and the other a single slow scan that all points are covered, until a link is established)
detecting, based on the random search, a peer node; (Leiba, Fig. 3, [0088] Coarse Search, Fig. 1, antenna 1 and antenna 2 are being interpreted as nodes)
determining a relative alignment of the node with the peer node (Leiba, Abstract, The coarse alignment is followed by a fine alignment to maximize the signal which is relative alignment), wherein the relative alignment includes at least a relative height between the node and the peer node, comprising; 
Leiba does not disclose about height and following:
acquiring a first barometric pressure reading from a first pressure sensor at the node;
acquiring a second barometric pressure reading from a second pressure sensor at the peer node; 
transmitting the second barometric pressure reading of the peer node to the node;
determining the relative height between the node and the peer node based on a difference between the first barometric pressure reading from the first pressure sensor 
orienting the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.
However, Das in combination with Leiba disclose following:
acquiring a first barometric pressure reading from a first pressure sensor at the node; (Das, Figs. 5A-5B, [0048]-[0051] Barometer, Altimeter, first pressure sensor data or reading.  At block 502, method includes receiving pressure sensor data.  For example, the method includes receiving first pressure sensor data.  The pressure sensor data be derived from measurements from a pressure sensor, such as barometer, altimeter, or other similar devices known in the industry)
acquiring a second barometric pressure reading from a second pressure sensor at the peer node; (Das, Figs. 5A-5B, [0052]-[0060] first pressure sensor data or reading.  For example, the method receives second pressure sensor data at block 502)
transmitting the second barometric pressure reading of the peer node to the node; (Das, Figs. 5A-5B, [0052]-[0060] first pressure sensor data or reading.  For example, the method receives second pressure sensor data at block 502, The transmitters are disclosed through paragraph [0074] which perform transmitting functionality.  The paragraph [0083 discloses about transmitting and receiving signals)
(Das, Figs. 5A-5B [0048]-[0060] and 6 [0061]-[0076], Das discloses about first pressure sensor reading/data, second pressure sensor reading/ data, and determining height/altitude through these figures and paragraphs.  The paragraphs [0062]-[0064] at block 604 and 608 includes determining a rate of change in pressure.  The paragraph [0066] discloses that pressure be used to determine the altitude/height.  Height would depend on the pressure change whether it is positive or negative, The paragraph [0043] also discloses about pressure change and difference in elevation/heights)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Leiba prior to the effective filing date of an application of the claimed invention with that of Das so that acquiring a first barometric pressure reading from a first pressure sensor at the node; acquiring a second barometric pressure reading from a second pressure sensor at the peer node; 
transmitting the second barometric pressure reading of the peer node to the node;
determining the relative height between the node and the peer node based on a difference between the first barometric pressure reading from the first pressure sensor at the node and the second barometric pressure reading from the second pressure sensor at the peer node.  The motivation to combine the teachings of Das would include barometer, first barometric pressure sensor reading, second pressure sensor reading, change or difference in pressure, and determining height/altitude/elevation based on (Das, Abstract, [0001]-[0013])
Das in combination with Leiba do not explicitly disclose following.
orienting the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.
However, Mills in combination with Das and Leiba disclose following:
orienting the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.  (Mills, [0025]-[0026] The satellite control center sends a control signal to the satellite 102 to adjust the alignment of the antenna)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Leiba and Das prior to the effective filing date of an application of the claimed invention with that of Mills so that orienting the beam towards the peer node based on the relative alignment of the node to the peer node in order to improve bandwidth between the node and the peer node.  The motivation to combine the teachings of Mills would adjust the alignment of the antennas (node to peer nodes).  It would have advantage of being able to transmit communication data to the most remote part of the world without topographical interference.  (Mills, [0002]-[0010] and [0025])

Regarding Claim 19,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the non-transitory computer-readable storage medium of claim 18, wherein the search parameters at least include a step size with respect to the beam width, and a dwell-time corresponding to a time that the beam stays at one of two angular positions. (Leiba, Fig. 1, [0037], [0047]-[0054] Parameters, Beam Width, Fig. 2, [0073]-[0091])
 
Regarding Claim 20,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the non-transitory computer-readable storage medium of claim 18, wherein detecting the peer node includes identification of a position of the peer node to establish communication with the peer node. (Leiba, [0037], [0055], [0069]-[0070] Geographical Position)
 
Regarding Claim 21,	 (Previously Presented) The combination of Leiba, Das and Mills disclose the non-transitory computer-readable storage medium of claim 18, wherein the random search includes a Global Positioning System (GPS) receiver, wherein the GPS receiver is configured to provide data that confines a region of the random search to an error band corresponding to a position data of the node and an error band corresponding to a position data of the peer node.   (Leiba, [0037], Fig. 1, [0055] GPS, [0069]-[0070] Geographical Position, Fig. 3 illustrates coarse and fine search process)

8.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al., (Pub. No.: US 2010/0302101 A1), Das et al., (Pub. No.: US 2015/0192414 A1), and Mills et al., ((Pub. No.: US 2010/0062706 A1), in view of Harald Josef Radermacher, (Pub. No.: US 2012/0091902A1).

Regarding Claim 6,	 (Previously Presented) The combination of Leiba, Das, and Mills disclose the method of claim 1, wherein the relative alignment, is performed at least in part, by an omnidirectional sensor that provides a reduction in a number of search steps needed for determining the relative alignment of the node with the peer node.  (Leiba, Fig. 3 illustrates entire alignment process)
	The combination of Leiba, Das, and Mills do not disclose about an omnidirectional sensor.
	However, Radermacher discloses about an omnidirectional sensor.  (Radermacher, [0080]  Omnidirectional Sensor, It is possible to have different orientation of the sensor, e.g. a sensor with omni sensitivity be placed on a surface having any orientation as long as a direct or reflected line-of-sight between the desired remote transmitter position and the sensor is possible)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Leiba, Das, and Mills prior to the effective filing date of an application of the claimed invention with that of Radermacher so that an omnidirectional sensor be included in the method.  The motivation to combine the teachings of Radermacher would achieve line-of-sight (LOS).  (Radermacher, [0080])
	
Regarding Claim 13,	 (Previously Presented) The combination of Leiba, Das, Mills, and Radermacher disclose the apparatus of claim 12, further comprising: an omnidirectional sensor that provides a reduction in a number of search steps needed for determining the relative alignment of the node with the peer node. (Leiba, Fig. 3 illustrates entire alignment process, Radermacher [0080] Omnidirectional Sensor, It is possible to have different orientation of the sensor, e.g. a sensor with omnidirectional sensitivity be placed on a surface having any orientation, as long as a direct or reflected line-of-sight between the desired remote transmitter position and the sensor is possible)

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Jensen, (US 2020/0363199 A1), The reference is directed to altitude initialization and monitoring system.  Discloses primary altitude sensor and secondary (monitor) sensors as well as other pertinent information related to the application.
(b) Brenton, (US 2020/0072605 A1).  The reference is related to real time elevation measurement using differential pressure.  The reference has some pertinent information related to application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463